DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HASHIMOTO et al. US 2019/0161264 A1.
With regards to claim 1, HASHIMOTO (Figs. 6A and 6B) discloses a pneumatic cushioning material comprising: a first air cell part 332 including at least one air cell containing air; a second air cell part 331 including at least one air cell containing air (Para. 0029-0030); a third air cell part 235 (the middle of Para.0035) including at least one air cell containing air; a first connection that connects the first air cell part and the second air cell part together; a second connection that connects the first air cell part and the third air cell part together, wherein the first connection is bendable by a first rotation axis, the second connection is bendable by a second rotation axis, and an angle at which a line segment obtained by extending the first rotation axis and a line segment obtained by extending the second rotation axis intersect is in a range of greater than 0 degrees and less than 180 degrees.

With regards to claim 2, HASHIMOTO (Figs. 6A and 6B) discloses the angle at which the line segment obtained by extending the first rotation axis and the line segment obtained by extending the second rotation axis intersect is approximately 90 degrees.

With regards to claim 3, HASHIMOTO (Figs. 6A and 6B) discloses further comprising a first coupling 234/236/237 that couples the second air cell part and the third air cell part together when the first connection and the second connection each are bent.

With regards to claim 4, HASHIMOTO (Figs. 6A and 6B) discloses the first coupling 234/236/237 includes a claw part 237 on any one of the second air cell part or the third air cell part, and includes, on another of the second air cell part or the third air cell part, any one of a hole part 236, a notch part, or a claw part that engages with the claw part on the one.

With regards to claim 5, HASHIMOTO (Figs. 6A and 6B) discloses the first coupling 234/236/237 includes a bendable sheet piece 234 in any one of the second air cell part or the third air cell part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO et al. US 2019/0161264 A1 in view of Morris US 6,488,153 B1.
With regards to claim 6, HASHIMOTO (Figs. 6A and 6B) discloses a first coupling part 234/236/237 as recited above but it does not specifically disclose a second coupling that couples separated parts together when there are the separated parts between the first air cell part  and the second air cell part, and between the first air cell part and the third air cell part.
However, Morris (Fig. 5) teaches that it was known in the art to have a cushioning member have a first coupling part 5/9 and a second coupling 3/17 that couples separated parts together when there are the separated parts between the first air cell part 1 and the second air cell part 7, and between the first air cell part 1 and the third air cell part 13.
The inventions of HASHIMOTO and Morris are both drawn to the field of cushioning members that are capable of protecting articles from damage during transport. Each cushioning member includes three parts to protect a corner of the article. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushioning member in HASHIMOTO by providing a second coupling part as taught by Morris for the purposes of securing each part of the cushioning member together to further secure the cushioning member to the article.

With regards to claim 7, Morris further teaches the second coupling 3/17 includes a claw part 3 on one of the separated parts, and includes, on another of separated parts, any one of a hole part, a notch part 17, or a claw part that engages with the claw part on the one.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736